865 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.COAL SYSTEMS, INC., W. Julian Scalf Engineering &Construction Company, Inc., Scalf EngineeringInc., Scalf Engineering & Associates,Inc. and J. ScalfManufacturing Co.,Inc., Respondents.
No. 88-5470.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1988.

1
Before BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges, and JOHN FEIKENS, Senior District Judge.*

ORDER

2
This Court having on June 20, 1985, entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board, the Board, on February 11, 1988, issued its Supplemental Decision and Order fixing the amount of backpay due the discriminatees and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


3
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondents, Coal Systems, Inc., W. Julian Scalf Engineering & Construction Company, Inc., Scalf Engineering, Inc., Scalf Engineering & Associates, Inc., and J. Scalf Manufacturing Co., Inc., their officers, agents, successors, and assigns, shall make whole the claimants by payment to them and/or to the United Mine Workers of America 1974 Pension Trust (pension benefits only) the following amounts with interest:


4
                                                                       Pension
 Net Backpay Contributions           Lenvil Campbell $212.80 $41.48
                                            Curtis Clark 0 014
                                       Bobby Emmert 3,894.86 442.80
                                     Steve Fain 287.04 23.8515
                               Ricky Goggins 2,848.00 230.5316
                                    Albert Horn 716.80 57.0717
                                 Robert Hunt 4,838.17 390.6318
                                      Richard Kendrick 415.80 36.29
                                       Richard King 0 130.1119
                               Daniel Madden 5,523.51 453.1620
                             Ballard Parsons 3,117.94 271.1121
                                                 Roger Phillips 0 0
                                         Harold Preece 884.80 74.66
                                    Jimmy Ramey 352.53 32.1522
                                        Rex Ross 79.19 70.2823
                                Doug Rutherford 469.26 40.9624
                                         Joe Sparks 0 130.1125
                                  Douglas Tackett 26.14 2.0726
                                          Jackie Tackett 0 027


5
The above indicated sums shall be payable with interest computed thereon in the manner prescribed in F.W. Woolworth Company, 90 N.L.R.B. 289 (1950), and Florida Steel Corporation, 231 N.L.R.B. 651 (1977).  There shall be deducted from the net wages due claimants appropriate social security taxes and income taxes as required by Federal and State Laws.



*
 The Honorable John Feikens, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation


14
 Joint Exhibit 1 amounts disallowed


15
 Q-4, 1981 limited to 8 hrs. at $11.88 as Joint Exhibit 1 amounts disallowed.  23 hrs. pension at $1.037


16
 Q-4, 1981 limited to 154.5 hrs. at $12.80 as Joint Exhibit 1 amounts disallowed;  56 hrs. pension at $1.037


17
 Q-4, 1981 limited to 56 hrs. at $12.80 as Joint Exhibit 1 amounts disallowed;  56 hrs. pension at $1.037


18
 Q-4, 1981 limited to 207.5 hrs. at $12.80 as Joint Exhibit 1 amounts disallowed;  pension reduced by 60.87 per Joint Exhibit 1


19
 Per stipulation of the parties


20
 Q-4, 1981 limited to 203.5 hrs. at $13.07 and pension reduced $78.68 per Joint Exhibit 1


21
 Q-4, 1981 limited to 47.5 hrs. at $12.80 and pension reduced by $75.35 per Joint Exhibit 1


22
 Per stipulation of the parties


23
 Joint Exhibit 1 amounts disallowed;  Q-2, 1982--10 hrs. Ironworker B at $12.80 disallowed;  1982 pension reduced by $10.37 (10 hrs. at $1.037)


24
 Q-4, 1981 limited to 39.5 hrs. at 11.88 as Joint Exhibit 1 amounts disallowed.  Pension reduced by 97.52 per Joint Exhibit 1


25
 Per stipulation of the parties


26
 Q-14, 1981 reduced to 2 hrs. at $13.07 and pension limited to $2.07 (2 X $1.037) as Joint Exhibit 1 amounts disallowed


27
 Joint Exhibit 1 amounts disallowed